Citation Nr: 1218710	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  11-14 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUE

Entitlement to service connection for lumbar degenerative disc disease and spondylosis (claimed as a low back disability with slipped discs and arthritis).  



ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel









REMAND

The Veteran had active military service from September 1976 to September 1979.  

This matter comes to the Board of Veterans' Appeals (Board) following a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran is unrepresented in his appeal before the Board.  

The Veteran has contended that his current low back disability is related to service, in particular, falling down a hill during a training exercise in Germany.  A medical examination at the time of entrance into service does not reflect any back problems or diagnosis of a back disability.  Otherwise, the Veteran's service medical records reflect that he was treated for low back pain during service on May 30, 1978.  The examiner noted the Veteran's reported history of back problems prior to active service.  The Veteran was diagnosed with lumbar muscle spasm.  

The Board notes that lay statements by a Veteran concerning a pre-existing condition are not sufficient to rebut the presumption of soundness.  Gahman v. West, 13 Vet. App. 148 (1999) (recorded history provided by a lay witness does not constitute competent medical evidence sufficient to overcome the presumption of soundness, even when such is recorded by medical examiners).  

Post-service medical evidence reflects a July 1996 VA outpatient treatment record in which the Veteran was noted to report that eight months earlier he had hurt his back in a car accident.  The Veteran also was noted to report that he had hurt his back in service while on active duty in Germany.  In addition, radiographic studies, dated in July 2008 and May 2010, reflect impressions of lower lumbar degenerative disc disease and spondylosis as well as degenerative disc disease at L5-S1, respectively.  

In this case, the Board finds credible the Veteran's report that he injured his back in service, although it is not entirely clear whether the claimed incident of falling down a hill during training precipitated the treatment he received for his back on May 30, 1978.  The Board finds persuasive the Veteran's complaints of persistent back pain and a report of injury to his back in service in the above-noted July 1996 VA outpatient treatment record, which is some 14 years prior to his filing a claim for compensation benefits for a low back disability.  

In a March 2010 RO examination request, the examiner was asked, in particular, to examine the Veteran and opine if the Veteran's low back condition "is at least as likely as not related to the complaint noted in service or more likely due to another cause."  The examiner was asked to provide the complete rationale for the opinion.  

In a report of May 2010 VA spine examination, the examiner's diagnosis was degenerative disc disease at L5-S1.  The examiner was noted as having reviewed the Veteran's claims file, to include the Veteran's service medical records.  The examiner opined that, 

. . . . [T]he veteran's current lower back pain is less likely as not caused by or a result of the injury to his lower back that occurred while on active duty.  

The Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 3.159(c)(4) (2011).  Here, the RO indicated in its examination request that the examiner was to provide the rationale, or explanation, for her opinion.  The Board finds that the examiner failed to comply with the RO's request in this instance, as there is a lack of discussion or explanation for her conclusion that the Veteran's low back disability was not related to service.  

The Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service connection or rating context if it contains only data and conclusions.  A mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to a doctor's opinion.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  

Therefore, the claims file should be returned to the VA examiner who examined the Veteran in May 2010 for an explanation.  The addendum opinion should address the onset of any diagnosed low back disorder and the medical probabilities that such disability is related to the Veteran's time in service.  Consideration should be given to the Veteran's contentions and his reported history of post-service injury to his back due to a car accident.  The examiner's opinion must be based upon consideration of the Veteran's documented medical history and assertions through review of the claims file.  The examiner must provide an explanation and/or support for her opinion that includes reference to lay or medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming her opinion.  

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer an explanation for the conclusion that an opinion could not be provided (e.g., without resorting to speculation), together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be returned to the examiner who conducted the May 2010 VA spine examination.  The entire claims file, to include a complete copy of this remand should be made available to, and reviewed by, the examiner.  The examiner should provide an addendum opinion, based on a thorough review of the evidence of record and opine as to whether the Veteran's currently diagnosed low back disability (diagnosed as lower lumbar degenerative disc disease and spondylosis, as well as degenerative disc disease at L5-S1) is at least as likely as not (50 percent or greater probability) related to his period of active duty service.  

Furthermore, any opinion(s) offered by the examiner should be explained in detail with reference to medical authority and the available record as necessary to support the opinion(s).  The examiner should address the Veteran's report of having experienced low back pain since service.  Consideration should also be given to the Veteran's contentions and his reported history of post-service injury to his back due to a car accident.  The examiner should specifically set forth the medical reasons for accepting or rejecting the Veteran's statements of continuity of symptoms since military service.

If the examiner determines that she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction (AOJ) should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

(If the May 2010 examiner is not available to provide an addendum opinion, make arrangements for the file to be reviewed by another examiner who should be requested to supply the addendum opinion.  If further examination of the Veteran is necessary to provide the requested opinion, the Veteran should be scheduled for an examination and the necessary opinion requested.)  

2.  The AOJ must ensure that any opinion report complies with this remand.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

3.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

